DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the wherein the bottom barrier is separated from the passivation layer, and the through-hole and the space collectively form an inverted T-shape cross-sectional shape in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 19.  Claim 19 recites the limitation wherein the bottom barrier is separated from the passivation layer, and the through-hole and the space collectively form an inverted T-shape cross-sectional shape. There is lack of antecedent basis for this claim limitation in applicant’s originally filed specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 19.  Claim 19 recites the limitation “wherein the bottom barrier is separated from the passivation layer with a space, and the through-hole and the space collectively form an inverted T-shape cross-sectional shape” in the last line of the claim language.
Applicant’s originally filed specification fails to disclose any element such as a “space” that is between the bottom barrier and passivation layer.
If applicant feels this is in error, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claim 21 is rejected for dependence upon a 112(a) rejected instance claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 2.  Claim 2 recites the limitation “and connected to the chamber” in the last line of the claim limitations. 
It is unclear as to what applicant is attempting to claim with this claim limitation. It is unclear how the opening is connected to the chamber, nor what is encompassed by such a limitation.
For the purpose of examination, the examiner shall interpret “opening connected to the chamber” to be “avoids the lid from being detached from the substrate due to a pop-corn effect resulting from thermal cycling” as supported by applicant’s originally filed specification in paragraph [0018].
Claims 3-6 rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 19.  Claim 19 recites the limitation “wherein the bottom barrier is separated from the passivation layer with a space, and the through-hole and the space collectively form an inverted T-shape cross-sectional shape” in the last paragraph of the claim language.
The claim also recites “a passivation layer disposed on the first surface of the second carrier” in the fourth paragraph of the claim language.
The claim further recites “bottom barrier disposed on the second surface of the second carrier” in the sixth paragraph of the claim language.
It is unclear to the examiner as to how the second carrier is a space between the bottom barrier and the passivation layer which are on opposite side of the second carrier.
It is unclear how the second carrier and the through hole form an inverted T.
	Claim 21 is rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7, 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vos et al (U.S. 2015/0251898).
Regarding claim 1.  Vos et al discloses a device package (FIG. 1, item 100), comprising: 
a first carrier (FIG. 1, item 108), comprising: 
a substrate (FIG. 1, item 108) having a first surface (FIG. 1, top of item 108), and a second surface (FIG. 1, bottom of item 108) opposite to the first surface (FIG. 1, top of item 108), the substrate defining a through-hole (FIG. 1, item 106) extended from the first surface (FIG. 1, top of item 108) to the second surface (FIG. 1, bottom of item 108), wherein the through-hole (FIG. 1, item 106) includes a first opening (FIG. 1, top of item 106) proximal to the first surface (FIG. 1, top of item 108), and a second opening (FIG. 1, bottom of item 106) proximal to the second surface (FIG. 1, bottom of item 108);
a first barrier dam (FIG. 1, item 114) disposed on the first surface (FIG. 1, top of item 108) and surrounding the first opening (FIG. 1, top of item 106) of the through-hole (FIG. 1, item 106); 
a second barrier dam (FIG. 1, item 115) disposed on the second surface (FIG. 1, bottom of item 108) and surrounding the second opening (FIG. 1, bottom of item 106) of the through-hole (FIG. 1, item 106);
a passivation layer (FIG. 1, item 113) disposed on the second surface (FIG. 1, bottom of item 108) of the substrate (FIG. 1, item 108) and partially covering the second barrier dam (FIG. 1, item 115), wherein the passivation layer (FIG. 1, item 113) comprises an insulative material ([0031], i.e. The PCB 108 includes solder mask layers 112 and 113); 
a lid (FIG. 1, item 107) disposed on the first surface (FIG. 1, top of item 108), the lid (FIG. 1, item 107) and the first carrier (FIG. 1, item 108) defining a chamber (FIG. 1; [0025], i.e. a lid is adhered to the top surface of the PCB to acoustically seal and protect the MEMS device from external environmental elements); and a chip (FIG. 1, item 102) disposed on the first surface (FIG. 1, top of item 108) and in the chamber (FIG. 1; [0025], i.e. a lid is adhered to the top surface of the PCB to acoustically seal and protect the MEMS device from external environmental elements).

Regarding claim 7. Vos et al discloses all the limitations of the device package of claim 1 above.
Vos et al further disclose wherein the first barrier dam (FIG. 1, item 114) and the second barrier dam (FIG. 1, item 115) comprise conductive materials.

Regarding claim 11. Vos et al discloses a device package (FIG. 1, item 100), comprising:
a first carrier (FIG. 1, item 108) comprising a first surface (FIG. 1, top of item 108), a second surface (FIG. 1, bottom of item 108) opposite to the first surface (FIG. 1, top of item 108), the first carrier (FIG. 1, item 108) defining a through-hole (FIG. 1, item 106) extended from the first surface (FIG. 1, top of item 108) to the second surface (FIG. 1, bottom of item 108), wherein the through-hole (FIG. 1, item 106) has a first opening (FIG. 1, top of item 106) adjacent to the first surface (FIG. 1, top of item 108), 
a bottom barrier dam (FIG. 1, item 115) disposed on the second surface (FIG. 1, bottom of item 108) and surrounding the second opening (FIG. 1, bottom of item 106) of the through-hole (FIG. 1, item 106), wherein the bottom barrier dam (FIG. 1, item 115) has an opening (FIG. 1, bottom of item 106), and;
a bottom passivation layer (FIG. 1, item 113) disposed on the second surface (FIG. 1, bottom of item 108) and partially covering the bottom barrier dam (FIG. 1, item 115), wherein the bottom passivation layer (FIG. 1, item 113) comprises an insulative material ([0031], i.e. The PCB 108 includes solder mask layers 112 and 113); 
a top barrier dam (FIG. 1, item 114) disposed on the first surface (FIG. 1, top of item 108) and surrounding the first opening  (FIG. 1, the top of item 106) of the through-hole (FIG. 1, item 106);
a top passivation layer (FIG. 1, item 112) disposed on the first surface (FIG. 1, top of item 108) and partially covering the top barrier dam (FIG. 1, item 114), wherein the top passivation layer (FIG. 1, item 112) comprises an insulative material ([0031], i.e. The PCB 108 includes solder mask layers 112 and 113); -5- 4852-3327-8683.1Atty. Dkt. No. 102351-1260 
A01727/US8253	a lid (FIG. 1, item 107) on the first surface (FIG. 1, top of item 108), the lid and the first carrier defining a chamber (FIG. 1; [0025], i.e. a lid is adhered to the top surface of the PCB to acoustically seal and protect the MEMS device from external environmental elements).and


Regarding claim 22. Vos et al discloses all the limitations of the device package of claim 11 above.
Vos et al further disclose wherein a sidewall  (FIG. 1, item 108) of the through-hole  (FIG. 1, item 106)  is exposed from the top barrier dam  (FIG. 1, item 114)  and the bottom barrier dam  (FIG. 1, item 115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719), in view of Tsai et al (U.S. 6,772,512).

Regarding claim 1. Fang et al discloses a device package, comprising:
a first carrier (FIG. 2, item 2), comprising:
a substrate (FIG. 2, item 10’) having a first surface (FIG. 2, item 101’), and a second surface (FIG. 2, item 102’) opposite to the first surface (FIG. 2, item 101’), the substrate (FIG. 2, item 10’) defining a through-hole (FIG. 2, item 60) extended from the first surface (FIG. 2, item 101’) to the second surface (FIG. 2, item 102’), wherein the through-hole (FIG. 2, item 60) includes a first opening (FIG. 2, item 60) proximal to the first surface (FIG. 2, item 101’), and a second opening (FIG. 2, item 60) proximal to the second surface (FIG. 2, item 102’);

a second barrier dam (FIG. 2, item 523) disposed on the second surface (FIG. 2, item 102’) and surrounding the second opening (FIG. 2, item 60) of the through-hole (FIG. 2, item 60); wherein the first barrier dam (FIG. 2, item 521) is disconnected (FIG 2, item 522; item 521 is disconnected from item 523 by item 522) from the second barrier dam (FIG. 2, item 523);
a lid (FIG. 2, item 40’) disposed on the first surface (FIG. 2, item 101’), the lid and the first carrier defining a chamber (FIG. 2, item A; [0003], i.e. the lid and the carrier define a chamber); and a chip (FIG. 2, item 20) disposed on the first surface (FIG. 2, item 101’) and in the chamber (FIG. 2, item A).
Fang et al fails to explicitly disclose a passivation layer disposed on the second surface of the substrate and partially covering the second barrier dam, wherein the passivation layer comprises an insulative material.
However, Tsai et al teaches a passivation layer (FIG. 2B, item 240) disposed on the second surface (FIG. 2B, item 210B) of the substrate (FIG. 2B, item 210) and partially covering the second barrier dam (FIG. 231), wherein the passivation layer (FIG. 2B, item 240) comprises an insulative material (Col 4, line 44, i.e. a solder mask 240).
Since both Fang et al and Tsai et al teach devices with substrates, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Fang et al with the passivation layer disposed on the second surface of the substrate 

Regarding claim 7. Fang et al in view of Tsai et al discloses all the limitations of the device package of claim 1 above.
Fang et al further discloses wherein the first barrier dam and the second barrier dam comprise conductive materials ([0023], i.e. A metal layer 52 includes three portions, wherein a first portion 521 is disposed on the upper surface 101' of the carrier 10', a second portion 522 is disposed on a sidewall of the carrier 10', and a third portion 523 is disposed on the lower surface 102' of the carrier 10').

Regarding claim 9. Fang et al in view of Tsai et al discloses all the limitations of the device package of claim 1 above.
Fang et al further discloses further comprising a second carrier ([0020], i.e. mother board), and a plurality of connection elements (FIG. 2, item 72), wherein the first carrier (FIG. 2, item 2) is electrically connected ([0020]) to the second carrier ([0020], i.e. mother board) through the connection element (FIG. 2, item 72).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719) and Tsai et al (U.S. 6,772,512) as applied to claim 1 above, and further in view of Sogawa et al (U.S. 2009/0140146).

Regarding claim 2. Fang et al and Tsai et al discloses all the limitations of the device package of claim 1 above.
Fang et al further discloses wherein the first opening (FIG. 2, item 60) of the through-hole has a first aperture (FIG. 2, item 60 top portion), the second opening (FIG. 2, item 60) of the through-hole (FIG. 2, item 60) has a second aperture (FIG. 2, item 60 bottom portion) and connected (As best understood by the 112(b) rejection above, FIG. 2, item 60; [0019], i.e. the expanded air during thermal cycling is released by the through-holes 60 to avoid the pop-corn effect) to the chamber (FIG. 2, item A; [0003], i.e. the lid and the carrier define a chamber).
Fang et al fails to explicitly disclose the first aperture is larger than the second aperture.
However, Sogawa et al teaches the first aperture (FIG. 29, item S2) is larger ([0024]) than the second aperture (FIG. 29, item S2)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have modified the device package as disclosed in Fang et al with the first aperture is larger than the second aperture as disclosed by Sogawa et al.  The use of diameter of the first hole is larger than the diameter of the second hole in Sogawa et al provides for a small 

Regarding claim 3. Fang et al in view of Sogawa et al discloses all the limitations of the device package of claim 2 above.
Fang et al further discloses wherein the first barrier dam (FIG. 2, item 521) has an opening (FIG. 2, item 60 top portion) having a first dimension ([0018]), and the first dimension ([0018]) of the opening (FIG. 2, item 60) of the first barrier dam (FIG. 2, item 521) is substantially the same as the first aperture (FIG. 2, item 60 top portion) of the first opening (FIG. 2, item 60).

Regarding claim 4. Fang et al in view of Sogawa et al discloses all the limitations of the device package of claim 2 above.
Fang et al further discloses wherein the second barrier dam (FIG. 2, item 523) has an opening (FIG. 2, item 60 bottom portion) having a second dimension ([0018]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719) and Tsai et al (U.S. 6,772,512) in view of Sogawa et al (U.S. 2009/0140146) as applied to claims 2 and 4 above respectively, and further in view of Gao et al (U.S. 2013/0093031).
Regarding claim 5. Fang et al and Tsai et al in view of Sogawa et al discloses all the limitations of the device package of claim 2 above.

Fang et al fails to explicitly disclose the second aperture of the second opening ranges from about 20um to about 50um.
However, Gao et al teaches the second aperture of the second opening ranges ([0068], i.e. the package substrate 205 includes an annular trace 222 around the perimeter of the vent hole 213 on the bottom surface 242 of the package substrate 205) from about 20um to about 50 um ([0067], i.e. vent holes 213 can have (for round holes) diameters of about 50 um).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the second aperture of the second opening ranges from about 20um to about 50um as disclosed by Gao et al.  The use of vent holes with diameters of about 50 um in Gao et al provides for vent hole that allow air to be released from within the cavity package, thereby ensuring that the package lid remains stably affixed to the package substrate despite increased temperatures during processing (Gao et al, abstract).

Regarding claim 6. Fang et al and Tsai et al in view of Sogawa et al discloses all the limitations of the device package of claim 4 above.

Fang et al fails to explicitly disclose opening from about 20 um to about 50 um.
However, Gao et al teaches wherein the second dimension of the opening of the second barrier dam ranges ([0068], i.e. the package substrate 205 includes an annular trace 222 around the perimeter of the vent hole 213 on the bottom surface 242 of the package substrate 205) from about 20um to about 50um  ([0067], i.e. vent holes 213 can have (for round holes) diameters of about 50 um).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Fang et al with the wherein the second dimension of the opening of the second barrier dam ranges from about 20um to about 50um as disclosed by Gao et al.  The use of vent holes with diameters of about 50 um in Gao et al provides for vent hole that allow air to be released from within the cavity package, thereby ensuring that the package lid remains stably affixed to the package substrate despite increased temperatures during processing (Gao et al, abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. 2018/0130719) and Tsai et al (U.S. 6,772,512) as applied to claim 9 above, and further in view of Otani (U.S. 6,316,840).

Regarding claim 10. Fang et al and Tsai et al discloses all the limitations of the device package of claim 9 above.

However, Otani teaches wherein a gap between the second carrier and the first carrier is less than about 10 um (Col 4, lines 35-37; i.e. the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Gao et al with the wherein a gap between the second carrier and the first carrier is less than about 10 um as disclosed by Amano.  The use of the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um in Otani provides a structure that prevents the mold resin molten in forming the mold resin from entering the gap due to physical factor such as surface tension when the sensor substrate and the opposed substrate are molded by the resin, and therefore it is possible to prevent impediment to an  operation of the moving part existing inside the gap (Otani, Col 4, lines 37-43).

Claims 11 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 2013/0093031), and further in view of Vos et al (U.S. 2015/0251898) and Fang et al (U.S. 2018/0130719)

Regarding claim 11. Gao et al discloses a device package (FIG.6A, item 201), comprising:

a bottom barrier dam (FIG. 6A, item 222) disposed on the second surface (FIG. 6A, item 242) and surrounding ([0068], i.e. the package substrate 205 includes an annular trace 222 around the perimeter of the vent hole 213 on the bottom surface 242 of the package substrate 205) the second opening (FIG. 6A, item 213) of the through-hole (FIG. 6A, item 213), wherein the bottom barrier dam (FIG. 6A, item 222) has an opening (FIG. 6A, item 213), and a dimension of the opening (FIG. 6A, item 222) of the bottom barrier (FIG. 6A, item 222) dam ranges from about 20 um to about 50 um ([0067], i.e. vent holes 213 can have (for round holes) diameters of about 50 um);
a lid (FIG. 6A, item 207) on the first surface (FIG. 6A, item 240), the lid and the first carrier (FIG. 6A, item 205) defining a chamber (FIG. 6A, item 211); and
a chip (FIG. 6A, item 203) disposed on the first surface (FIG. 6A, item 240) and in the chamber (FIG. 6A, item 211).
Gao et al fails to explicitly disclose a bottom passivation layer disposed on the second surface and partially covering the bottom barrier dam, wherein the bottom passivation layer comprises an insulative material; a top passivation layer disposed on the first surface and partially covering the top barrier dam, wherein the top passivation 
However, Vos et al teaches a bottom passivation layer (FIG. 1, item 113) disposed on the second surface (FIG. 1, bottom of item 108) and partially covering the bottom barrier dam (FIG. 1, item 115), wherein the bottom passivation layer (FIG. 1, item 113) comprises an insulative material ([0031], i.e. The PCB 108 includes solder mask layers 112 and 113);
a top passivation layer (FIG. 1, item 112) disposed on the first surface (FIG. 1, top of item 108) and partially covering the top barrier dam (FIG. 1, item 114), wherein the top passivation layer (FIG. 1, item 112) comprises an insulative material ([0031], i.e. The PCB 108 includes solder mask layers 112 and 113);
Since Both Gao et al and Vos et al teach substrates with chambers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Gao et al with the bottom passivation layer disposed on the second surface and partially covering the bottom barrier dam, wherein the bottom passivation layer comprises an insulative material and the top passivation layer disposed on the first surface and partially covering the top barrier dam, wherein the top passivation layer comprises an insulative material as disclosed by Vos et al.  The use of solder mask in Vos et al provides for protection of metal layers and vias (Vos et al [0031]).
Gao et al fails to explicitly disclose a top barrier dam disposed on the first surface and surrounding the first opening of the through hole.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Gao et al with the top barrier dam disposed on the first surface and surrounding the first opening of the through hole, wherein the top barrier dam is disconnected from the bottom barrier dam as disclosed by Fang et al.  The use of a through-hole and metal layers of the structure in Fang et al provides for protecting the electronic components from moisture, dust and particles (Fang et al, 00024]).

Regarding claim 12. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 11 above.
Gao et al further discloses an aperture of the first opening is larger than an aperture of the second opening ([0058], i.e. The upper portion 45 includes a smaller diameter opening, while the lower portion 43 has a larger diameter).

Regarding claim 13. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 12 above.
Gao et al a dimension of the opening is substantially the same as the aperture of the first opening ([0059], i.e. Additionally, the vent hole need not include straight 
Gao et al fails to explicitly disclose further comprising wherein the top barrier dam has an opening the opening of the top barrier dam is substantially the same as the aperture of the first opening.
However, Fang et al teaches further comprising wherein the top barrier dam (FIG. 2, item 521) has an opening (FIG. 2, item 60) the opening of the top barrier dam (FIG. 2, item 521) is substantially the same as the aperture of the first opening (FIG. 2, item 60 top portion).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Gao et al with the top barrier dam disposed on the first surface, wherein the top barrier dam has an opening the opening of the top barrier dam is substantially the same as the aperture of the first opening as disclosed by Fang et al.  The use of a first portion is disposed on the upper surface of the carrier around a hole in Fang et al provides for The air released by through-holes from the chamber during the heating operation to avoid the pop-corn effect (Fang et al, [0031]).

Regarding claim 14. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 13 above.
Gao et al further discloses wherein the bottom barrier dam (FIG. 6A, item 222) comprise conductive materials ([0068]).


Regarding claim 15. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 12 above.
Gao et al further discloses wherein the dimension ([0067], i.e. vent holes 213 can have (for round holes) diameters of about 50 um) of the opening of the bottom barrier dam (FIG. 6A, item 222) is substantially the same as the aperture of the second opening (FIG. 6A, item 213).

Regarding claim 16. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 11 above.
Gao et al further discloses further comprising a second carrier (FIG. 6B, item 215), and a plurality of connection elements (FIG. 6B, item 221), wherein the first carrier (FIG. 6B, item 205) is electrically connected ([0074], i.e. the device package 201 includes forming electrical connections between leads 221 and traces on the mounting substrate) to the second carrier (FIG. 6B, item 215) through the connection element (FIG. 6B, item 221).

Regarding claim 18. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 11 above.
Gao et al further discloses wherein the chip comprises an optical chip ([0081]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 2013/0093031) in view of Fang et al (U.S. 2018/0130719) as applied claim 16 above, and further in view of Otani (U.S. 6,316,840).

Regarding claim 17. Gao et al in view of Vos et al and Fang et al discloses all the limitations of the device package of claim 16 above.
Gao et al fails to explicitly disclose wherein a gap (FIG. 6B, space between item 205 and item 215) between the second carrier (FIG. 6B, item 215) and the first carrier (FIG. 6B, item 205) is less than about 10 um.
However, Otani teaches wherein a gap between the second carrier and the first carrier is less than about 10 um (Col 4, lines 35-37; i.e. the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Gao et al with the wherein a gap between the second carrier and the first carrier is less than about 10 um as disclosed by Amano.  The use of the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um in Otani provides a structure that prevents the mold resin molten in forming the mold resin from entering the gap due to physical factor such as surface tension when the sensor substrate and the opposed substrate are molded by the resin, and therefore it is possible to prevent impediment to an  operation of the moving part existing inside the gap (Otani, Col 4, lines 37-43).

Claims 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 2013/0093031) as applied above, and further in view of Otani (U.S. 6,316,840).

Regarding claim 19. Gao et al discloses an electronic device, comprising:
a first carrier (FIG. 6B, item 215) having a top surface; and
a device package (FIG. 6B, item 219) disposed on the top surface of the first carrier (FIG. 6B, item 215), the device package comprising:
a second carrier (FIG. 6B, item 205) having a first surface (FIG. 6B, item 240) and a second surface (FIG. 6B, item 242) opposite to the first surface (FIG. 6B, item 240) and facing the top surface of the first carrier (FIG. 2C, item 15);-6-4852-3327-8683.1Atty. Dkt. No. 102351-1260
A01727/US8253a passivation layer (FIG. 6B, item 209; [0070], i.e.  the adhesive 209 can be an epoxy.. epoxy is preferable to avoid solder flux contamination of the die 203) disposed on the first surface (FIG. 6B, item 240) of the second carrier (FIG. 6B, item 205); 
a chip (FIG. 2C, item 3) disposed on the first surface (FIG. 6B, item 240); and
a connection element (FIG. 6B, item 221) connecting the top surface of the first carrier (FIG. 6B, item 215) to the second surface (FIG. 6B, item 242) of the second carrier (FIG. 6B, item 205), wherein a gap (FIG. 6B, gap between item 205 and 215) between the top surface (FIG. 6B, tope of item 205) of the first carrier (FIG. 6B, item 215) and the second surface (FIG. 6B, item 242) of the second carrier (FIG. 6B, item 205).

Wherein the bottom barrier dam (FIG. 6B, item 222) is separated (FIG. 6B, item 217) from the passivation layer (FIG. 6B, item 209) with a space (FIG. 6B, item 211).
and the through-hole (FIG. 6B, item 213) and the space (FIG. 6B, item 211) collectively form an inverted T- shaped cross-sectional shape (FIG. 6B, item 205).
Gao et al fails to explicitly disclose wherein a gap between the second carrier and the first carrier is less than about 10 um.
However, Otani teaches wherein a gap between the second carrier and the first carrier is less than about 10 um (Col 4, lines 35-37; i.e. the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device package as disclosed in Gao et al with the wherein a gap between the second carrier and the first carrier is less than about 10 um as disclosed by Amano.  The use of the gap defined by the sensor substrate and the opposed substrate has a size not smaller than 2 um and not larger than 10 um in Otani provides a structure that prevents the mold resin molten in forming the mold resin from entering the gap due 

Regarding claim 21. Gao et al in view of Otani discloses all the limitations of the electronic device of claim 19 above.
Gao et al further discloses wherein the device package further comprises a lid (FIG. 6B, item 207) on the first surface (FIG. 6B, item 240), the lid (FIG. 6B, item 207) and the second carrier (FIG. 6B, item 2) defining a chamber (FIG. 6B, item 211), and the chamber is in communication with the gap through the through-hole and the space ( As best understood by the 112(b) rejection above, [0073], i.e. The vent hole 213 in the package substrate 205 allows air to escape from the cavity 211 thus avoiding tilting, warping or popping off of the lid 207).

Response to Arguments
Applicant's arguments filed February 05, 2021 have been fully considered but they are not persuasive.

Regarding claims 1.  Applicant argues:
Lin fails to teach or suggest "a passivation layer disposed on the second surface of the substrate and partially covering the second barrier dam, wherein the passivation layer comprises an insulative material," "a lid disposed on the first surface, the lid and the first carrier defining a chamber," and "a chip disposed on the first surface and in the chamber." Moreover, Lin discloses a flexible substrate structure used as a mask, not a device package. The mask does not need "a passivation layer disposed on the second surface of the substrate and partially covering the second barrier dam, wherein the passivation layer 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the argument for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are not persuasive.

Regarding claim 2.  Applicant argues:
Claim 2 is further distinguishable from the references of record. Claim 2 recites "the first opening of the through-hole has a first aperture, the second opening of the through-hole has a second aperture, and the first aperture is larger than the second aperture and connected to the chamber." Lin fails to teach or suggest a chamber, where the first aperture is connected to the327-8683.1  Atty. Dkt. No. 102351-1260A01727/US8253chamber. Moreover, Lin discloses a flexible substrate structure used as a mask, not a device package. The mask does not need "the first aperture [being] connected to the chamber." 

Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the argument for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are not persuasive.

Regarding claim 11.  Applicant argues:
Regarding Lin, Lin fails to teach or suggest the features of "a bottom passivation layer disposed on the second surface and partially covering the bottom barrier dam, wherein the bottom passivation layer comprises an insulative material," "a lid on the first surface, the lid and the first carrier defining a chamber," and "a chip disposed on the first surface and in the chamber." Moreover, Lin discloses a flexible substrate structure used as a mask, 

Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the argument for any teaching or matter specifically challenged in the argument.

Applicant further argues:
In addition, claim 11 recites that "a dimension of the opening of the bottom barrier dam ranges from about 20 um to about 50 um” The improvements associated with such ranges include at least preventing saw dust from entering the chamber as described in [0026], for example. Also, the opening of such a dimension may be blocked due to the thermal carbonization of the surface of the passivation layer during the laser drilling operation, and thus dam is used to alleviate block of the opening. The flexible substrate Atty. Dkt. No. 102351-1260A01727/US8253structure of Lin is configured as a mask, and does not face technical issues mentioned above. Accordingly, the mask is not a device package. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a dimension of the opening of the bottom barrier dam ranges from about 20 um to about 50 um) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments are not persuasive.

Regarding claim 19.  Applicant argues:

Gao has not been shown to teach or suggest "a passivation layer disposed on the first surface of the second carrier." In addition, the hole 213 and space of Gao form a rectangular shape. Thus, Gao fails to teach or suggest "the through-hole and the space collectively form an inverted T-shaped cross-sectional shape." 
Furthermore Gao does not teach "the bottom barrier dam is separated from the passivation layer with a space." Specifically, Gao at paragraph [0068] and in FIG. 6B (shown below) disclose that the alleged bottom barrier dam 222 is connected to the first carrier 215 through the solder 217, and the alleged bottom barrier dam 222 is configured to seal the vent hole 213. Therefore, there is no space between the alleged bottom barrier dam 222 and the first carrier 215, or the vent hole 213 will not be sealed.

Applicant is arguing that Gao does not teach a space between the bottom barrier dame and the first carrier.
However, as discussed in the 112(b) rejection above, applicant has defined wherein the bottom barrier is separated from the passivation layer with a space and the passivation layer and bottom barrier are on opposite sides of the second carrier.
Applicant’s claim does not define the space being between the bottom barrier dam and the first carrier.
Applicant’s arguments are not persuasive.

Furthermore, Gao et al in view of Otani teaches applicant’s claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893